Citation Nr: 0913004	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for lung cancer, to 
include as due to Agent Orange exposure, for accrued benefits 
purposes. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.  The Veteran died in June 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  

The Board acknowledges that the appellant's appeal has been 
pending at the Board since October 2005.  In January 2008 and 
in March 2008, the Board notified the appellant that her 
claims were subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  The appellant was told that once the 
Haas case was finally resolved, the stay would be lifted, and 
her case would be promptly adjudicated.  In January 2009, the 
appeal was resolved.  Later that month, with the resolution 
of the appeal, VA lifted the stay on the adjudication of 
cases affected by the Haas litigation.  Thus, the Board is 
now able to proceed with consideration of the appellant's 
appeal.


FINDINGS OF FACT

1.  A certificate of death reveals that the Veteran died in 
June 2004, at the age of 61.  The certificate of death lists 
the immediate cause of death as progressive metastatic 
adenocarcinoma of the lungs. 

2.  At the time of the Veteran's death, service connection 
was not established for any disability.  

3.  The Veteran did not serve in Vietnam, and there is no 
competent evidence establishing that he was exposed to any 
herbicide agents, to include Agent Orange, during service.

4.  The competent medical evidence does not demonstrate that 
the cause of the Veteran's death is related to the Veteran's 
active military service or to a service-connected disability. 

5.  The Veteran filed a claim for entitlement to service 
connection for lung cancer that was denied in April 2004; 
evidence of record at the time of the Veteran's death in June 
2004 fails to show that lung cancer is related to his active 
duty service, to include exposure to herbicide agents.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312(a), 3.313 (2008).

2.  The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim of service connection for lung 
cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).   

As an initial matter, the Board notes that, in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2004 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet. App. at 120.  

The Court recently held, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), that when adjudicating a claim for dependency and 
indemnity compensation (DIC) benefits, VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

The Board finds that a September 2004 letter partially 
satisfied VA's duty to notify provisions under the VCAA and 
Hupp.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, the September 2004 letter advised the appellant 
of what information and evidence was needed to substantiate a 
DIC claim.  It also informed her about what information and 
evidence must be submitted by her, including enough 
information for the RO to request records from the sources 
identified by the appellant, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The September 2004 letter was sent prior 
to the November 2004 initial adjudication.  Thus, notice 
regarding the VCAA elements addressed in this letter was 
timely.  See Pelegrini II, 18 Vet. App. at 120.  

The September 2004 notice, however, reflects that the 
appellant was not provided a statement of the conditions for 
which the Veteran was service-connected at the time of his 
death in accordance with the Court's holding in Hupp.  
However, because the Veteran was not in receipt of service 
connection for any disability at the time of his death, this 
notice issue is moot.  

In addition, the appellant was not provided any explanation 
as to the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected or 
notice of the evidence and information used to establish an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).  These notice errors are presumed prejudicial to 
the appellant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Nevertheless, the Board concludes that a remand 
is unnecessary for the reasons discussed below.

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

The Veteran's death certificate lists progressive metastatic 
adenocarcinoma of the lung as the immediate cause of the 
Veteran's death; however, the Veteran is not service-
connected for this disability.  To the extent that the 
appellant has not been provided notice regarding the elements 
for establishing service connection, the Board finds that she 
has demonstrated actual knowledge of a need to show a nexus 
between her late husband's lung cancer and service by her 
written statements alleging that the Veteran's lung cancer 
was caused by his exposure to herbicides during service, and 
that he was exposed to herbicide agents because he stepped 
foot in Vietnam.  Thus, remanding this appeal to supply the 
appellant with the elements for establishing service 
connection would only unnecessarily delay this appeal without 
any obvious benefit flowing to her.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
of what evidence and information is necessary to support her 
claim herein.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters. 

The Veteran's service treatment records and VA treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In addition, in order to determine whether the 
Veteran had in-country service in Vietnam, the RO requested 
records and reports from the National Personnel Records 
Center (NPRC), the National Archives and Records 
Administration (NARA), the Naval Historical Center, and the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The Board acknowledges, however, that 
the RO has not obtained the Veteran's service personnel 
records.  The Board finds that there is no prejudice to the 
appellant, however, because the occasional in-country visits 
claimed by the Veteran and the appellant, rather than a 
specific date or assignment, would not be reflected in the 
Veteran's service personnel records.  See Bernard, 4 Vet. 
App. at 394; see also Sabonis, 6 Vet. App. at 430 (holding 
that remands which result in unnecessary additional burdens 
on VA with no benefit to the veteran are to be avoided).  The 
Board also notes the appellant's representative's argument 
that a flight manifest and deck logs from the USS 
CONSTELLATION should be obtained.  However, the RO requested 
that the Naval Historical Center search the ship logs for the 
vessels that the Veteran's Navy unit was assigned to for 
evidence that the Veteran disembarked or went on shore in the 
Republic of Vietnam.  In a March 2004 response letter, the 
Naval Historical Center responded that there were no records 
of the Veteran going on liberty or leave or being part of a 
special detail requiring off-ship duty in Vietnam.  
Accordingly, as the Naval Historical Center has already 
searched the ship logs for the vessels that the Veteran's 
unit was assigned to, the Board finds that remanding the 
appellant's claim to obtain such evidence and associate it 
with the claims file is unnecessary.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. at 
473.

A VA medical opinion was not requested in conjunction with 
the appellant's claim.  However, the evidence currently of 
record is sufficient to decide the appellant's claim.  Thus, 
no remand for a VA medical opinion is warranted.  See 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 
5103A(a), and not (d), applies to DIC claims, and requires 
that VA need only obtain a medical opinion when such opinion 
is "necessary to substantiate the claimant's claim for a 
benefit.").  

With regard to the appellant's claim for entitlement to 
accrued benefits, the Board acknowledges that the appellant 
was not provided with VCAA notice.  However, the Board finds 
that the RO's failure to provide VCAA notice to the appellant 
was not prejudicial.  This is so because there is no evidence 
that the appellant could have submitted which would have 
substantiated her claim.  Accrued benefits include only those 
that the Veteran was entitled to at the time of death under 
an existing rating or based on evidence in the file on the 
date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  In 
addition, the appellant was provided notice of the pertinent 
regulations in the statement of the case.  Further, the 
appellant has been represented by an accredited service 
organization throughout the adjudication of her claim.  Thus, 
the Board concludes that the essential fairness of the 
adjudication has not been affected.  Sanders, 487 F.3d at 
889.  With regard to VA's duty to assist, as noted above, the 
outcome of an accrued benefits claim hinges on the 
application of the law to evidence which was in the file at 
the time of the veteran's death.  Because no additional 
evidence could have been added to the claims file with regard 
to this issue, no evidentiary development is necessary for 
the claim decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

I.  DIC Claim

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  This question will be resolved by the use of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of a veteran, including, 
particularly, autopsy reports.  Id.  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the present case, the immediate cause of the Veteran's 
death was reported on the death certificate as progressive 
metastatic adenocarcinoma of the lung.  The appellant asserts 
that the cause of the Veteran's death, lung cancer, is the 
result of exposure to Agent Orange during the Veteran's 
service in the Republic of Vietnam.  As such, she contends 
that service connection for the cause of the Veteran's death 
is warranted.  

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases, including lung cancer, shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  See also 38 C.F.R. § 3.309(e).  Furthermore, VA 
has determined that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  

The Board notes that, prior to his death, the Veteran 
submitted a claim for entitlement to service connection for 
lung cancer, to include as due to herbicide exposure during 
service.  In response to a November 2003 letter from the RO 
requesting that the Veteran provide evidence of his service 
on land in the Republic of Vietnam, the Veteran submitted a 
February 2004 statement.  In the statement, he reported that 
he served in-country in Vietnam in August 1964, noting that 
he took part in periodic flights off of the USS CONSTELLTION 
to Vietnam for aviation supplies.  However, the appellant has 
submitted various statements contending that the Veteran told 
her that went to Vietnam in order to get mail for the ship.

The Veteran's service treatment records are negative for any 
indication that he had in-country service in Vietnam, or that 
he was otherwise exposed to herbicides.  The service 
treatment records are also negative for any complaints of or 
treatment for a lung disorder or lung cancer.

In November 2003, the RO requested that the NPRC furnish the 
dates that the Veteran served in Vietnam.  In a November 2003 
response, the NPRC reported that they were unable to 
determine whether or not the Veteran had in-country service 
in Vietnam, noting that the Veteran was attached to a Navy 
unit which could have been assigned to ship or to shore.  The 
NPRC response also stated that, for Department of Defense 
purposes, the unit was credited with Vietnam service from 
June 7, 1964 to July 13, 1964, from August 4, 1964 to 
September 30, 1964, from October 29, 1964 to November 22, 
1964, from January 15, 1966 to February 12, 1966, from 
February 23, 1966 to March 22, 1966, from April 12, 1966 to 
May 9, 1066, from May 30, 1966 to June 30, 1966, and from 
July 13, 1966 to August 6, 1966.  The NPRC also indicated 
that the Veteran's service record provided no conclusive 
proof of his physically being in-country.

In February 2004, the RO requested that the Naval Historical 
Center search ship logs for the vessels attached to the 
Veteran's Navy unit to determine whether the Veteran ever 
disembarked or went on shore in the Republic of Vietnam.  In 
a March 2004 reply, the Naval Historical Center reported that 
there were no records of the Veteran's "going on liberty, 
leave or being a part of a special detail requiring off-ship 
duty in the Republic of Vietnam."  The letter further noted 
that these types of records were not identified for permanent 
retention by the Navy Records Disposition Manual.  The Naval 
Historical Center also attached the 1964 and 1966 Command 
History Reports for the Veteran's unit, which are negative 
for any indication that the Veteran physically entered the 
Republic of Vietnam.  Although the records reveal that a 
Yankee Team participated in a photo-escort in the Republic of 
South Vietnam and Laos from June 5, 1964 to September 30, 
1964, there is no indication that the Veteran participated in 
this photo-escort.  In addition, neither the Veteran nor the 
appellant have contended that he participated in the photo-
escort.

In a March 2004 letter, the USASCRUR stated that, after 
having reviewed the command histories for the USS 
CONSTELLATION, there was no evidence that the USS 
CONSTELLATION made any port calls to Vietnam from the period 
of February 1965 through August 1969.

After a thorough review of the Veteran's claims file, the 
Board concludes that the evidence of record is insufficient 
to establish a presumption of herbicide exposure because 
there is no evidence substantiating the Veteran's and 
appellant's contentions that the Veteran had in-country 
service in Vietnam.  Although the Veteran's Form DD 214 
indicates that he received the Armed Forces Expeditionary 
Medal (Vietnam), the National Defense Service Medal, the Navy 
Unit Commendation Ribbon Bar (Second), and the Republic of 
Vietnam Campaign Ribbon Bar, there is no indication that he 
ever served in-country.  See Haas v. Peake, No. 2007-7037 
(Fed. Cir. May 8, 2008) (upheld VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of his or her military 
duty in order to be entitled to the presumption of herbicide 
exposure under 38 U.S.C. § 1116(a)(1) and 38 C.F.R. § 
3.307(a)(6)(iii)).  See also 38 C.F.R. § 3.313.

Despite the RO's attempts to confirm the Veteran's and 
appellant's contentions that the Veteran had in-country 
service in Vietnam, the NPRC, the Naval Historical Center, 
and the USASCRUR have been unable to find any evidence 
suggesting that the Veteran ever entered the Republic of 
Vietnam during his active duty service.  The Board 
acknowledges that the Veteran's Form DD 214 reflects that he 
served as a supply clerk in an Aviation company.  However, 
despite the RO's numerous attempts, it could not verify that 
the Veteran had any in-country service in Vietnam.  In the 
present case, there is nothing in the record, other than the 
appellant's and the Veteran's own lay statements, which 
supports the appellant's argument that the Veteran had in-
country service in Vietnam.  In that regard, the Board notes 
that the appellant's contention that the Veteran entered 
Vietnam during service to get mail for the ship contradicts 
the Veteran's prior statements that he entered Vietnam in 
August 1966 in order to get supplies for the ship.  The Board 
recognizes the appellant's sincere belief that her husband 
had in-country service in Vietnam.  However, in the absence 
of any additional evidence corroborating the Veteran's and 
appellant's assertions that the Veteran served in the 
Republic of Vietnam during active duty, the Board does not 
find these statements to be persuasive.  The Veteran is 
therefore not presumed to have been exposed to herbicides.  
38 C.F.R. §§ 3.307(a)(6), 3.313.  Accordingly, service 
connection for the cause of the Veteran's death, lung cancer, 
on a presumptive basis is not warranted.  38 C.F.R. 
§ 3.309(e).  

Although the appellant has not asserted another theory of 
service connection for the Veteran's cause of the death, 
service connection may also be awarded if the competent 
evidence demonstrates that the Veteran's lung cancer is 
directly related to his active duty service.  Unfortunately, 
none of the remaining competent evidence of record discusses 
the likely etiology of the Veteran's lung cancer.  Such 
evidence, or rather lack thereof, weighs heavily against the 
appellant's claim that the Veteran's death is the result of 
military service.  See Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (holding that "negative evidence" 
could be considered in weighing the evidence).  Moreover, 
there is no competent medical evidence to suggest that lung 
cancer is otherwise related to service.  In this regard, 
there is nothing in the Veteran's service treatment records 
that would indicate that lung cancer began during service or 
during the presumptive one-year period following service.  
The Veteran's death certificate expressly states that this 
disease began in October 2003.  Id.; see also Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In light of such 
evidence, it is difficult to see how the Veteran's lung 
cancer could be attributed to his service more than 36 years 
earlier.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board is prohibited from making conclusions 
based on its own medical judgment); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the present case, the 
competent medical evidence shows that the Veteran developed 
lung cancer in 2003 which ultimately led to his death.  There 
is nothing in the evidence of record to support the 
assertions advanced by the appellant and the Veteran during 
his lifetime that he was exposed to herbicides during 
service, and the appellant has provided no evidence to 
support her assertions.  Thus, service connection cannot be 
awarded on a presumptive basis.  As the competent evidence 
does not show that the Veteran's death was directly due to 
military service, the preponderance of the evidence is 
against direct service connection for the cause of his death.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, service connection for the 
cause of the Veteran's death is not warranted. 

II.  Accrued Benefits Claim

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."

Accrued benefits include those that the Veteran was entitled 
to at the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston, 13 Vet. App. at 113; 38 C.F.R. § 3.1000(a).  
Thus, the appellant could not furnish additional evidence 
that could be used to substantiate her claim, and VA could 
not develop additional evidence that would substantiate the 
claim of entitlement to accrued benefits.  "Evidence in the 
file at date of death" means evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death.  Hayes v. Brown, 4 Vet. App. 
353 (1993); 38 C.F.R. § 3.1000(d)(4).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued benefits 
so that a Veteran's survivor may receive the full amount of 
an award for accrued benefits.  See The Veterans Benefits Act 
of 2003, § 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

Initially, the Board finds that the RO's April 2004 decision, 
which denied the Veteran's claim for entitlement to service 
connection for lung cancer, to include as due to in-service 
herbicide exposure, was not final at the time of his death.  
In making this determination, the Board notes that the 
Veteran died in June 2004, before the expiration of the one-
year time limit in which to file a notice of disagreement.  
Therefore, the issue concerning entitlement to service 
connection for lung cancer, to include as due to in-service 
herbicide exposure, had not been finally adjudicated and was 
still pending at the time of his death.  Taylor v. Nicholson, 
21 Vet. App. 126, 129 (2007).  Accordingly, the appellant has 
a valid claim for accrued benefits.

The Board acknowledges that the appellant's claim for 
entitlement to accrued benefits has not been considered on 
the merits by the RO.  See Bernard, 4 Vet. App. at 394 (where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  However, 
the appellant's claim for accrued benefits must be considered 
based on the evidence in the claims file at the time of the 
Veteran's death.  In addition, the RO considered the 
Veteran's claim for service connection for lung cancer less 
than two months before the Veteran's death and no new 
evidence was submitted regarding the Veteran's claim for lung 
cancer between the April 2004 rating decision and his death 
in June 2004.  Accordingly, because the appellant could not 
have provided any additional evidence or argument in support 
of her claim for accrued benefits, the Board concludes that 
the appellant will not be prejudiced by a Board decision 
addressing the merits of her claim for entitlement to accrued 
benefits.

The Board has already considered whether the Veteran's lung 
cancer was related to his active duty service, and determined 
that the evidence does not demonstrate that the Veteran's 
lung cancer is related to active military service, to include 
Agent Orange.  Consideration of the appellant's claim of 
entitlement to service connection for lung cancer for the 
purpose of accrued benefits requires the same analysis as 
consideration of her claim for service connection for the 
cause of the Veteran's death.  For the sake of brevity, the 
Board will not repeat its prior discussion and analysis of 
this issue.  Accordingly, for the reasons discussed above, 
entitlement to service connection for lung cancer for the 
purpose of accrued benefits is not warranted.




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to service connection for lung cancer for the 
purpose of accrued benefits is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


